ON-LINE SPACE DETECTION
DEVICE FOR WHEEL INNER RIM



EXAMINER’S AMENDMENT

CLAIMS

Upon a post-allowance review of the application, an Examiner’s amendment to the record appears below to correct some minor errors found with claim 1. Specifically, a claim shall consist of only one sentence and contain only one period. Claim 1 contains multiple periods (ie. multiple sentences). Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:

Claim 1, line 42; change the phrase “contraction function. Due to”  to  --contraction function, wherein due to--.
Claim 1, line 54; change the phrase “ball screw A. By controlling”  to  --ball screw A wherein by controlling”.
Claim 1, line 63; change the phrase “lead screw B. By controlling” to  --lead screw B wherein by controlling”.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. For further assistance or access to the automated information system, call 800-786-9199 or 571-272-1000.




/Eric S. McCall/
Primary Examiner
Art Unit 2856